 1                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                 Mar 24, 2020
                                                                       SEAN F. MCAVOY, CLERK
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          EASTERN DISTRICT OF WASHINGTON
 8   UNITED STATES OF AMERICA,
                                                      No.    2:19-CR-0173-WFN-2
 9                             Plaintiff,
                                                      ORDER
10            -vs-
11   JONA RENEE ZEIGLER,
12                             Defendant.
13
14         Pending before the Court is Defendant's Motion to Modify Conditions of Release and
15   to Expedite Hearing. ECF No. 76. Defendant requests that the Court order removal of
16   Defendant's GPS monitoring condition of pretrial release. The Court previously granted
17   United States Probation Officer Krous the authority to remove location monitoring at his
18   discretion. ECF No. 69. Probation Officer Krous indicated to Court staff that during the
19   hearing addressing alleged violations of pretrial release, Magistrate Judge Rodgers advised
20   him that the location monitoring should remain in place. This Court defers to Magistrate
21   Judger Rodgers and Probation Officer Krous on this matter. They both know more about
22   the Defendant and have a better position to determine whether GPS monitoring is necessary.
23   The Court has reviewed the file and Motions and is fully informed. Accordingly,
24         IT IS ORDERED that Defendant's Motion to Modify Conditions of Release and to
25   Expedite Hearing, filed March 20, 2020, ECF No. 76, is DENIED.
26         The District Court Executive is directed to file this Order and provide copies to
27   counsel, Magistrate Judge Rodgers AND TO United States Probation Officer Stephen
28   Krous.



     ORDER - 1
 1              DATED this 24th day of March, 2020.
 2
 3
 4                                                 WM. FREMMING NIELSEN
     03-24-20                               SENIOR UNITED STATES DISTRICT JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
